IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                Fifth Circuit

                                             FILED
                                                          June 30, 2009

                             No. 08-20052             Charles R. Fulbruge III
                                                              Clerk

ADRIENNE BRADLEY; DENNIS M CURRY; DONALD PHLEGM;
EDWARD O’BRIEN; LONZY WILLIAMS; SCOTTIE JONES; LAWRENCE
NELOMS; MARIO RODRIGUEZ; WAYLAND JACKSON; STEPHANIE L
CURRY; SHIRLEY D OLIVER; EMMA PHLEGM; MARIE L RODRIGUEZ;
MARYANN WILLIAMS; DORA BURNETT; DESMOND BURNETT; BARRY
HUNTER; ANDREA HUNTER; LAMBERT GUIDRY; BERTHA GUIDRY

                                     Plaintiffs - Appellants

and

JULIAN GARCIA, JR; ROCKY D GEORGE; EARL MCPHEARSON; TERRY
MERCIER; ONESIMO PEREZ; BRENDA CASTLE-WILLIAMS; TIM
WILLIAMS; CHRISTY M DURDEN; RANDALL DURDEN; JIMMY R
JONES; VICKY JONES; SHIRLEY MCPHEARSON; ANGELA K
WILLIAMS; ABEL ARGUELLES; ANGELA MERCIER

                                     Intervenor Plaintiffs - Appellants

v.

PHILLIPS CHEMICAL COMPANY; CONOCOPHILLIPS; CHEVRON
PHILLIPS CHEMICAL COMPANY LP; WILLIAMS & BAILEY LAW FIRM
LLP; JIM S HART; JOHN E WILLIAMS, JR; JAMES J MULVA; JIM
GALLOGLY; ROBY G PLEMONS; DAVID TAYLOR; LOCAL
4227 PAPER ALLIED-INDUSTRIAL CHEMICAL AND ENERGY
WORKERS INTERNATIONAL; PACIFIC EMPLOYERS INSURANCE
COMPANY; PAPER ALLIED-INDUSTRIAL CHEMICAL AND ENERGY
WORKERS INTERNATIONAL; JOSEPH CAMPBELL; MELVIN BYERS;
JAMES LEFTON; BG MARTINEZ; MAXWELL HICKERSON, All in Their
Individual and Official Capacity; PHILLIPS PETROLEUM CO dba Phillips
                                              No. 08-20052

Chemical Co; HAROLD BANKS; AMY JOLLY WOODARD; CHEVRON
PHILLIPS CHEMICAL COMPANY LLC
                                 Defendants - Appellees


                       Appeal from the United States District Court
                            for the Southern District of Texas
                                 USDC No. 4:05-CV-3912


Before BARKSDALE, DENNIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Appellants challenge: (1) an adverse summary judgment, contending
genuine issues of material fact exist on their coverage vel non under the workers’
compensation policy issued to Phillips Chemical Company; and (2) their
remaining claims being dismissed under Federal Rule of Civil Procedure 12(b)(6)
(failure to state a claim upon which relief can be granted).
        Appellants are two groups of plaintiffs (Curry and Jones Appellants) who
were employed by, or related to employees of, Phillips. They seek damages for
injuries suffered in an explosion in 2000 at a Phillips’ K Resin Unit in Texas.
They essentially allege: defendants–including, inter alia, Phillips, Phillips’
w o rk er s ’-c o m p e n s a t io n    c a r rie r ,   and   a   la w   fir m   r e p r e sen tin g
Phillips–misrepresented the existence of workers’-compensation coverage; and,
by means of these misrepresentations, defrauded plaintiffs of their right to
common-law remedies.                   Their claims include aggravated assault, loss of
consortium, fraud, conspiracy, negligence, breach of fiduciary duty, and a claim
under the Racketeer Influenced and Corrupt Organizations Act (RICO), 18
U.S.C. § 1961 et seq.



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.

                                                        2
                                  No. 08-20052

      The district court granted defendants’ motions for partial summary
judgment on 22 March 2007, concluding that the relevant employees were
covered by Phillips’ workers’ compensation policy.          The opinion ordered
Appellants to file amended complaints, presenting only claims that remained
viable after the workers’-compensation-coverage ruling.
      On 18 December 2007, in separate opinions and following submission of
amended complaints, the district court, pursuant to Rule 12(b)(6), dismissed the
remaining claims.
      A summary judgment is reviewed de novo, “applying the same standard
as” the district court. Adams v. Travelers Indem. Co., 465 F.3d 156, 163 (5th Cir.
2006). Such judgment should be granted “if the pleadings, the discovery and
disclosure materials on file, and any affidavits show that there is no genuine
issue as to any material fact and that the movant is entitled to judgment as a
matter of law”. F ED. R. C IV. P. 56(c). “We review the facts drawing all inferences
most favorable to the party opposing the motion.” Arguello v. Conoco, Inc., 207
F.3d 803, 807 (5th Cir. 2000). We review “a district court’s dismissal under Rule
12(b)(6) de novo, accepting all well-pleaded facts as true and viewing those facts
in the light most favorable to the plaintiffs”. Dorsey v. Portfolio Equities, Inc.,
540 F.3d 333, 338 (5th Cir. 2008) (internal citation and quotation marks
omitted).
      Appellants contend summary-judgment evidence established genuine
issues of material fact on the coverage issue, precluding summary judgment.
The Curry Appellants further contend dismissal of the other claims was error
because their aggravated-assault, RICO, fraud, conspiracy, and loss-of-
consortium claims were adequately pleaded. They also contend the district court
erroneously dismissed their negligence and breach-of-fiduciary-duty claims by
improperly resolving questions of fact at the Rule 12(b)(6) stage. Although the
Jones Appellants do not address the claims-dismissal in their brief, they do

                                         3
                                  No. 08-20052

request our “revers[ing] or vacat[ing] the dismissal order . . . to the extent any
portion of it was based on the district court’s incorrect determination” regarding
workers’-compensation coverage.
      Essentially for the reasons stated in the district court’s thorough and well-
reasoned opinions, the judgment is AFFIRMED.




                                        4